DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32, 33, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/009626 A1 to Barekar et al. in view of common knowledge in the art. 
Barekar et al. clearly teaches an adaptor for a generator, comprising a component (30) arranged to connect between a generator (12) and a prime mover (10) in a power generation system (see Figure 1), the component comprising: 
a rear member (32); 
a front member (34); and 
a plurality of cross members (36, 38) which connect the front member to the rear member, wherein the cross members are V-shaped (see paragraphs [0020], [0022], [0023]), X-shaped (see paragraph [0021]), or Y-shaped (see paragraph [0021]). 
However, it fails to disclose the cross members being wedge-shaped. 
Since a wedge shape is merely a three-dimensional manifestation of a V, it would have been obvious to one skilled in the art before the effective filling date of the invention to use a well-known in the art wedge shape for the construction of the cross members disclosed by Barekar et al., for the purpose of increasing the structural rigidity of the adaptor and for directing the air flow within the adaptor. 
With regards to claim 33, Barekar et al. discloses: 
the component being arranged to house a fan (64, see Figure 12A). 

With regards to claim 51, Barekar et al. in view of common knowledge in the art disclose a generator set (see Figure 1) comprising a generator (12), a prime mover (10) and a component (30) connected between the generator and the prime mover (see Figure 1), the component comprising: 
a rear member (32) connected to the generator; 
a front member (34) connected to the prime mover; and 
a plurality of cross members (36, 38) which connect the front member to the rear member, wherein the cross members are wedge-shaped (see paragraph 6 above). 

Claims 34-50 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/009626 A1 to Barekar et al. in view of common knowledge in the art as applied to claims 32 and 33 above, and further in view of U.S. Patent Application Publication No. 2010/0176603 A1 to Bushnell et al. 
Barekar et al. in view of common knowledge in the art disclose an adaptor for a generator as described above (see paragraph 6). 
However, it fails to disclose the wedge-shaped cross members have an edge on a radially inwards end of the cross member. 
Bushnell et al. discloses a two-stage cooling fan for an electric generator, comprising: 
a component (see Figure 3) with wedge-shaped cross members (49) having an edge on a radially inwards end of the cross member. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the edge on a radially inwards end disclosed by Bushnell et al. on the cross members of the adaptor for a generator disclosed by Barekar et al. in view of common knowledge in the art, for the purpose of directing the air flow within the adaptor. 
With regards to claim 35, Bushnell et al. discloses: 
a cross member having two side surfaces, each of which extends between a radially outwards end of the cross member and a radially inwards end of the cross member. 
With regards to claim 36, Bushnell et al. discloses: 
the two side surfaces are inclined with respect to each other and meet at an edge on the radially inward end of the cross member. 
With regards to claim 37, Barekar et al. in view of common knowledge in the art and Bushnell et al. disclose: 
cross member having an outside surface which extends between the two side surfaces, and the two side surfaces are longer than the outside surface. 
With regards to claim 38, Barekar et al. in view of common knowledge in the art and Bushnell et al. disclose: 
the outside surface and each of the two side surfaces extend in an axial direction between the front member and the rear member. 
With regards to claim 39, Bushnell et al. disclose: 
the width of the cross members increasing with increasing distance from the inside of the component. 
With regards to claim 40, Barekar et al. in view of common knowledge in the art and Bushnell et al. disclose: 
the cross members have an axial cross section which is substantially triangular; 
one vertex of the triangle lies on the radially inwards end of the cross member; and 
the other two vertices lie on the radially outwards end of the cross member. 
With regards to claim 41, Barekar et al. in view of common knowledge in the art and Bushnell et al. disclose: 
the cross members being angled with respect to a radial direction. 
With regards to claim 42, Barekar et al. in view of common knowledge in the art and Bushnell et al. disclose: 
a cross member having two side surfaces which extend in a substantially axial direction between the front member and the rear member, and which are angled with respect to the radial direction. 
With regards to claim 43, Barekar et al. in view of common knowledge in the art and Bushnell et al. disclose: 
the component being arranged to surround a fan, and the cross members have a center line which is at an angle approximately equal to an angle at which airflow exits the fan. 
With regards to claim 44, Barekar et al. in view of common knowledge in the art and Bushnell et al. disclose: 
a gap between adjacent cross members increasing with increasing distance from the inside of the component. 
With regards to claim 45, Barekar et al. discloses: 
the component having a perimeter which is substantially cylindrical. 
With regards to claim 46, Barekar et al. in view of common knowledge in the art and Bushnell et al. disclose: 
at least one of the front member and the rear member comprises at least one area with a reduced depth in a radial direction, and a gap between two adjacent cross members in a circumferential direction is greater in an area with reduced depth. 
With regards to claim 47, Barekar et al. in view of common knowledge in the art and Bushnell et al. disclose: 
at least one removable cover, wherein at least one removable cover comprises a wedge-shaped vane. 
With regards to claim 48, Barekar et al. discloses: 
the component including a peripheral wall which extends between the front member and a point part way through the component in an axial direction. 
With regards to claim 49, Barekar et al. discloses: 
the component being one of: 
an adaptor arranged to connect the generator to the prime mover; and 
a bracket arranged to support a bearing. 
With regards to claim 50, Barekar et al. in view of common knowledge in the art and Bushnell et al. disclose a component (30) comprising: 
a rear member (32); 
a front member (34); and 
a plurality of cross members (36, 38) which connect the front member to the rear member, wherein the cross members are angled with respect to a radial direction (see paragraph 9 above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        December 6, 2022